Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US publication no.: 2020/0274467.

Regarding claim 1, Kim et al. teach, A method for controlling a variable speed drive of an electric motor (motor, figure 1), the variable speed drive being connected to a torque sensor (torque measurement unit 110, 1) figure for sensing a torque supplied by the electric motor, the method comprising: performing, by the electric motor, a predetermined torque sequence (torque ripple estimation, figure 1); measuring, by the torque sensor (torque measurement 110, figure 1), a measured torque sequence corresponding to the predetermined torque sequence (see paragraph 45); comparing the predetermined torque sequence and the measured torque sequence (see torque difference calculation unit 135, figure 2); and as a result of the comparison, determining one or more torque sensor transfer function parameters (gain application unit 137 and gain setting unit 136, paragraph 58).
Regarding claim 2, Kim et al. teach, the method according to claim 1, whereby the one or more torque sensor transfers function parameters comprise one or more of a delay parameter, a gain parameter or a bandwidth parameter (gain application unit 137 and gain setting unit 136, paragraph 58).
Regarding claim 3, Kim et al. teach, the method according to claim 1, whereby the predetermined torque sequence comprises one or more torque steps (see paragraphs 73-79).
Regarding claim 4, Kim et al. teach, the method according to claim 1, whereby the predetermined torque sequence comprises chirp torque oscillations (see paragraph 5 and figures 2-3, where the torque estimated contains noise, vibration harshness).
Regarding claim 5, Kim et al. teach, the method according to claim 1, whereby the predetermined torque sequence comprises one or more torque steps followed by chirp torque oscillations (see paragraph 5 and figures 2-3, where the torque estimated contains noise, vibration harshness).
Regarding claim 6, Kim et al. teach The method according to claim 5, whereby the one or more torque steps are at a first torque amplitude and the chirp torque oscillations are at a second torque amplitude, the second torque amplitude being lower than the first torque amplitude (as seen in figure 3, there are plurality of torque amplitudes where as some amplitudes are lower than the other amplitudes and the figure 3 is based on the torque ripple/noise/chirp).
Regarding claim 7, Kim et al. teach, the method according to claim 1, whereby the predetermined torque sequence comprises a first torque oscillation sequence at a first frequency and a second torque oscillation sequence at a second frequency, the first frequency differing from the second frequency (as seen in figure 3 and paragraphs 73-79, where there is plurality of different frequencies set for the torque oscillation).
Regarding claim 8, Kim et al. teach, the method according to claim 1, the method further comprising triggering, by a user of the electric motor, the performing, measuring, comparing and determining (it is understood by figure 2 that the control system is triggered by the user as the user starts the operation of the motor to have the control unit loop to start).
Regarding claim 9, Kim et al. teach, the method according to claim 1, the method further comprising repeating the performing, measuring, comparing and determining periodically (see feed-back loop system in figure 2).
Regarding claim 10, Kim et al. teach, the method according to claim 1, the method being applied at each start of the variable speed drive (see figures 3-5, where the torque methods are applied since the beginning of the drive of the motor).
Regarding claim 11, Kim et al. teach, the method according to claim 1, the method further comprising recording an evolution of the one or more torque sensor transfer function parameters over time (see memory, paragraph 38).
Regarding claim 12, Kim et al. teach, the method according to claim 11, the method further comprising providing a torque sensor state diagnostic based on a deviation of the one or more torque sensor transfer function parameters from a predetermined range (see paragraph 22).
Regarding claim 13, Kim et al. teach, the method according to claim 1, the method comprising taking the one or more torque sensor transfer function parameters into account for driving the electric motor (see gain application 137 and gain setting 136, figure 2).
Regarding claim 14, Kim et al. teach, a non-transitory computer-readable storage medium comprising instructions which, when executed by a processor, cause the processor to carry out the method of claim 1 (see paragraph 38).
Regarding claim 15, Kim et al. teach, A variable speed drive of an electric motor comprising a processor and a memory, the processor being configured to operate according to claim 1 (see paragraph 38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846